DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douillard et al (10,444,759).
With respect to claim 9, Douillard et al disclose:
An apparatus for identifying laser point cloud data of an autonomous vehicle provided with a lidar [ taught by figure 2 ], the apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations [ the at least one processor and memory storing instructions is taught by computer system (202) ], the operations comprising: acquiring current pose information of the autonomous vehicle in a world coordinate system in response to receiving a latest frame of laser point cloud data collected by the lidar [ this limitation is taught by figure 1; receive a LIDAR data set (102) and associate the LIDAR data set with a voxel space (106) ]; acquiring from a cache, based on the current pose information, NxN map blocks centered on a map block corresponding to the current pose [ column 4, line 55 teaches five voxels in each of the x, y and z dimensions; column 5, lines 9-20 teach matching acquired data to accumulated data, thus needing a cache for storage by the computing system ], the preset three-dimensional grid map dividing an earth surface into R rows and C columns of square map blocks according to the world coordinate system, each map block divided into MxM square map grids, each map grid comprising at least one grid cube [ shown schematically by figure 1, #108 ], and each grid cube comprising a cube type indicating the grid cube being a static cube characterizing a static obstacle or a dynamic cube characterizing a dynamic obstacle [ taught by figure 1, #122 and #134 ];  executing, for each laser point data in the received laser point cloud data, following laser point data identification operations: determining coordinate of the laser point data in the world coordinate system based on the current pose information [ taught by figure 1, #104 ]; acquiring, from the acquired NxN map blocks, a grid cube corresponding to the coordinate of the laser point data in the world coordinate system [ taught by column 5, lines 43-45 ]; and defining the laser point data as static laser point data characterizing a static obstacle in response to the cube type of the acquired grid cube being a static cube [ taught by column 7, lines 35-49 ].
Claim 10 is taught by figure 1, #134.
Claims 1, 2 and 17 are anticipated by the method of operating of the system disclosed by Douillard et al, as applied to claims 9 and 10.
			          Other Cited Prior Art
Kudrynski et al (EP 3332216B1) – figure 15D shows defining position relative to a data space partitioned into sub-volumes.
Kudrynski et al (WO2017/021781A1) – figure 30 teaches correlating position of an autonomous vehicle to a reference depth map.

Allowable Subject Matter
Claims 3-8, 11-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645